Citation Nr: 0947204	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-16 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for right shoulder strain 
and impingement syndrome, with osteoarthritis (dominant), 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1981 until 
September 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.


FINDING OF FACT

Right shoulder strain and impingement syndrome, with 
osteoarthritis has been productive of flexion to 110 degrees, 
internal rotation to 90 degrees, external rotation to 45 
degrees, abduction to 100 degrees, adduction to 50 degrees, 
normal stability, and no inflammatory arthritis.  He retains 
functional use above the shoulder level.
 

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for right shoulder strain and impingement syndrome, with 
osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5203-5299 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, the Court of Appeals of 
Veterans Claims had held that § 5103(a) required, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   This decision has since been overturned with 
respect to the requirement that notice be provided on the 
impact of a disability on the Veteran's daily life, and also 
as to the requirement that specific information on alternate 
diagnostic codes be provided in certain circumstances.  
Vazquez-Flores V. Shinseki, No. 2008-7150 (Fed. Cir. Sep. 4, 
2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and 
of the division of responsibilities between VA and a claimant 
in developing an appeal

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008).  Service treatment records have been obtained 
as have records of VA and private treatment.  Furthermore, 
the Veteran was afforded a VA examination in April 2009 in 
which the examiner was provided the claims file for review, 
took down the Veteran's history, and reached conclusions 
based on his examination that are consistent with the record.  
The examination is found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating on Appeal

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, No. 05- 
2424 (U.S. Vet. App. Nov. 19, 2007) (staged ratings are 
appropriate when the factual findings show distinct period 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require 
re-evaluation in accordance with changes in a Veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2009).  

In this case, the Board recognizes that objective evidence 
shows variation in the Veteran's range of motion over time.  
Specifically, as discussed below, in May 2005 the Veteran was 
unable to lift his right arm higher than 40 degrees.  We also 
note, that this limitation appeared to be highly transitory, 
as three weeks later the Veteran was able to abduct his arm 
above shoulder level, to 100 degree, and to reach behind his 
head.  In the context of the entire recorded history of the 
Veteran's disability, this limitation was a brief episode and 
not demonstrative of his overall disability picture.  
Accordingly, we find that the disability has not 
significantly changed throughout the periods on appeal and a 
uniform evaluation is warranted.

The Veteran is right hand dominant and his shoulder strain is 
currently rated as 10 percent disabling effective May 23, 
2003.  A temporary total disability is assigned for 
convalescence between September 17, 2007 to January 1, 2008.  
Thereafter, the Veteran's shoulder is rated as 10 percent 
disabling.  Because the Veteran's disability is already rated 
as 100 percent disabling during his convalescence, that 
period is not contemplated by the Board's decision.

The Veteran's right shoulder strain is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC or Code) 5299-5203.  Hyphenated 
diagnostic codes are used when a rating under one code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. § 4.27.  Here, 
the use of DCs 5299-5203 reflects that there is no diagnostic 
code specifically applicable to the Veteran's shoulder 
disability, and that this disability is rated by analogy to 
impairment of the clavicle or scapula under DC 5203.  See 38 
C.F.R. § 4.20.

Under DC 5203, a 10 percent rating is called for on malunion 
of the clavicle or scapula, or on nonunion without loose 
movement.  Nonunion with loose movement warrants a 20 percent 
rating as does dislocation.  These diagnostic codes provide 
for different ratings depending on whether the joint involved 
is the Veteran's major or minor joint.  38 C.F.R. § 4.71a, DC 
5203 (2009).

We also note that the Veteran's limitation of motion may be 
rated under DC 5201 which indicates that, for a major joint, 
a 20 percent rating is indicated by limitation of arm motion 
at the shoulder level.  A 30 percent rating is warranted by 
motion limited to midway between the side and shoulder level 
and a 40 percent rating is demonstrated by limitation to 25 
degrees of motion from the side.  38 C.F.R. § 4.71a, DC 5201 
(2009).

In evaluating limitation of shoulder motion, VA is required 
to consider the ranges of shoulder abduction and forward 
elevation (flexion).  Mariano v. Principi, 17 Vet. App. 305 
(2003).  The normal range of motion of the shoulder is 180 
degrees of forward flexion and 180 degrees of abduction, with 
90 degrees being shoulder level for each movement.  See 38 
C.F.R. § 4.71, Plate I.

The Veteran's disability has been styled as to include 
osteoarthritis.  To that end, under DC 5003 osteoarthritis, 
established by x-ray findings, is rated on the basis of 
limitation of motion.  When that limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
warranted by x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating is called for on x-ray evidence of involvement of two 
or more major joints or two minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
DC 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In addition, when assessing the severity of a musculoskeletal 
disability that is at least partly rated on the basis of 
limitation of motion, VA is generally required to consider 
the extent that the Veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain, weakness, premature or excess fatigability, and 
incoordination.  DeLuca at 204-7 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

In May 2007 the Veteran reported a week and a half history of 
pain after experiencing an initial sudden sharp pain while a 
game of playing catch with his son.  He denied any swelling, 
redness or fever of the joint.  He also denied any other 
symptoms and rated his pain at six out of ten, intense enough 
to keep him awake at night.  The next day the Veteran was 
unable to raise his arm past 40 degrees without assistance or 
pain, was unable to reach behind his head, and was unable to 
abduct the arm without pain.  An assessment of right shoulder 
arthralgia was given.

Three weeks after the initial sudden pain while playing 
catch, the Veteran had abduction to 100 degrees, and flexion 
to 110 degrees.  There was good strength in the supraspinatus 
and infraspinatus muscles, although the supraspinatus was 
mildly inhibited with pain.  The Veteran was able to place 
his hand behind his head and reach to four inches above the 
waist level.  X-ray imaging showed essentially a normal 
shoulder with some possible early degenerative changes.  The 
assessment was impingement syndrome of the right shoulder.

At a VA examination in June 2007, the Veteran reported that 
on average his level of pain was five out of ten.  He 
indicated that pain was constant and mostly related to 
certain positions, overhead activity, lying on his right side 
and manual activity.  The joint showed some stiffness, no 
swelling, redness, or erythema, and some weakness due to 
pain.  The examination revealed full active range of motion 
against gravity and against strong resistance.  The Veteran 
had flexion from zero to 140 degrees, with pain at 130 
degrees.  He had shoulder abduction from zero to 120 degrees 
with pain from 120 to 140 degree.  External rotation was from 
zero to 70 degrees with pain between 60 and 70 degrees.  The 
examiner also reported adduction from zero to 50 degrees.  
The Veteran had no additional limitation of motion due to 
pain, fatigue, weakness, lack of endurance or incoordination 
on repetitive use.  The Veteran also had no edema, effusion, 
or tenderness anteriorly in the right shoulder and did have 
guarding of movement at the ends of his range.  X-rays were 
described as "normal."

In July 2007, the Veteran had magnetic resonance imaging 
(MRI) made at a private facility.  The MRIs showed some 
tendinosis of the rotator cuff.  The impressions were a 
minimal subluxation of the biceps tendon, mild glenohumeral 
joint osteoarthritis and anatomic changes which might 
predispose the Veteran clinically to impingement.

In September 2007, the Veteran underwent a right shoulder 
arthroscopy and labral tear repair surgery.  The 
postoperative diagnosis was of a large detached superior 
labrum anterior and posterior lesion of the right shoulder.  
In October 2007 the Veteran complained of pain which he 
managed with over-the-counter medication.

In April 2009 the Veteran told a VA examiner that since his 
2007 surgery, shoulder endurance, strength, and range of 
motion had all decreased.  The Veteran was able to do normal 
pulling and usual pushing, but nothing strenuous like bench 
press exercises.  He was able to do non-strenuous overhead 
activities like placing a book on a shelf, but he avoided 
throwing balls.  The Veteran had no locking or giving way of 
the joint and no instability.  The examiner indicated that on 
flare-ups, the Veteran had a brief (i.e. seconds) decrease in 
function.  There were no recent episodes of dislocation or 
recurrent subluxation of the joint.  The Veteran described a 
catching sensation "like if the knuckle of a finger catches 
and you try to pop it to relieve it."  With regard to his 
range of motion, the Veteran had flexion to 110 degrees, 
internal rotation to 90 degrees, external rotation to 45 
degrees, abduction to 100 degrees and adduction to 50 
degrees.  Repetition did not decrease the Veteran's range of 
motion or function.  The Veteran had normal stability, no 
swelling, some decreased strength in performing overhead 
activities, but good strength for pulling and pushing against 
resistance.  He had no tenderness or abnormal movement and no 
guarding of movement.  The Veteran walked with a cane on his 
right arm without any pain expression.  The examiner's final 
diagnosis was of a post-operative right shoulder labral tear.

The Veteran has appealed the assignment of a 10 percent 
evaluation for a right shoulder strain.  After a careful 
review of the evidence above, the Board finds the Veteran's 
should disability to be no more than 10 percent disabling.  
By analogy, the current rating contemplates either a malunion 
of the joint or nonunion of the joint with loose movement.  
38 C.F.R. § 4.71a, DC 5203 (2009).  In order to warrant a 20 
percent evaluation under this code, there must nonunion with 
loose movement or dislocation of the joint.  Id.  A 20 
percent rating may also be warranted by the functional 
equivalent of limitation of arm motion at the shoulder level.  
38 C.F.R. § 4.71a, DC 5201 (2009).

In spite of findings made in May 2007, the overall historical 
picture shows that the Veteran is able to raise his right arm 
above his shoulder and thus a rating under DC 5201 is not 
available.  Specifically, in April 2009, after his surgery, 
the Veteran had functional flexion to 110 degrees, external 
rotation to 45 degrees, abduction to 100 degrees, and the 
examiner noted that any additional limitations due to flare-
ups lasted no more than a few seconds.  The Veteran showed no 
guarding of movement of his shoulder and although he walked 
using cane in his right hand, he did not show any pain 
expression when walking.  His pre-surgery range of motion, as 
limited by pain and described in May 2007, was of flexion to 
130 degrees, abduction to 120 degrees, external rotation to 
60 degrees.  While some weakness due to pain was reported in 
June 2007, there was no additional limitation of motion due 
to pain fatigue, weakness, lack of endurance or 
incoordination on repetitive use.  These ranges or arm 
movement objectively observed and reported all represent 
motion above the shoulder level based on 38 C.F.R. § 4.71, 
Plate I.  We find that the Veteran retains functional use 
above shoulder level despite all of his manifestations, 
DeLuca at 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2009), and thus a rating in excess of 10 percent is not 
available under DC 5201.

Considering an evaluation under DC 5203, the Veteran has been 
shown to have normal stability of the shoulder and neither a 
nonunion nor a dislocation of the joint are indicated by the 
record.  Accordingly, a rating in excess of 10 percent is not 
warranted under these Diagnostic Codes.  38 C.F.R. § 4.71a, 
DC 5201, 5203 (2009).

With regard to arthritis under DC 5003, a July 2007 MRI of 
the Veteran's shoulder revealed mild glenohumeral joint 
osteoarthritis.  Therefore, the VA may also consider 
limitation of motion of the joint affected.  The current 10 
percent evaluation would be consistent with periarticular 
pathology productive of painful motion.  It would also be 
consistent with limited motion that would be non-compensable 
under the appropriate code.  38 C.F.R. § 4.59, Code 5003.  In 
order to warrant a higher evaluation, there must be the 
functional equivalent of motion limited to shoulder level or 
below due to such factors as limited motion, pain on motion, 
more motion than normal, weakness, excess fatigability and 
incoordination. 

In reaching this determination, the Board is fully aware that 
staged ratings may be assigned when appropriate.  We again 
note that in May 2007 the Veteran was unable to raise the arm 
past 40 degrees without assistance.  Clearly, at that time, 
he was functionally limited below shoulder level.  However, 
this finding was of remarkably short duration as evidenced by 
the clinical findings three weeks later.  We conclude that 
based upon the extremely limited duration of the impairment, 
a staged rating is not warranted.  One appropriate regulation 
is entitled stabilization of disability evaluations.  The 
regulation provides that rating agencies will handle cases 
affected by change of medical findings so as to produce the 
greatest degree of stability of disability evaluations 
consistent with law and regulations.  Assignment of a single 
month evaluation would be inconsistent with the stability of 
the disability evaluation.  Furthermore, the effective date 
of the change of evaluation would be no earlier that the 
first day of the next month, however, by that time, the 
Veteran's functional range of motion improved and was above 
shoulder level.  In essence, even when we acknowledge a brief 
period of change in disability a staged rating would not be 
warranted.  See 38 U.S.C.A. § 5111; 38 C.F.R. § 3.344.

Based on the foregoing, the Board concludes that the 
Veteran's right shoulder strain and impingement syndrome, 
with osteoarthritis disability has been no more than 10 
percent disabling throughout the periods on appeal.  As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 
No.2008-7135 (Fed. Cir. Jul. 17, 2009).  The first question 
is whether the schedular rating adequately contemplates the 
Veteran's disability picture.  Thun, 22 Vet. App. at 115. 
  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  If the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted.  
Having reviewed the evidence, the Board finds that referral 
to Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for determination and 
assignment of an extraschedular rating is not warranted.


ORDER

An evaluation in excess of 10 percent for right shoulder 
strain and impingement syndrome, with osteoarthritis is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


